Citation Nr: 0419731	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-06 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for bladder cancer, on a 
direct basis, and based on exposure to herbicides.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

This case was previously before the Board in April 2001 at 
which time it was remanded for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Correspondence dated in April 2001 satisfies the notice 
provisions of the aforementioned laws and regulations, but 
additional development is necessary to assist the veteran in 
obtaining evidence in support of his claim.

In the Board's April 2001 remand, the RO was directed to 
schedule the veteran for an examination to help determine if 
there was a relationship between the veteran's bladder cancer 
and active military service to include exposure to herbicides 
or whether it was due to some other cause.  In its review of 
the examination report, the Board finds that the opinion was 
confined to exposure to herbicides and specifically Agent 
Orange.  The examiner did not address whether anything else 
associated with the veteran's service was linked to bladder 
cancer, as required by the remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary due to a failure to follow the Board's 
directives in a prior remand.  The Court further held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Id.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); the 
Veterans Benefits Act of 2003.  

2.  The claims file should be returned to 
Charles F. Friend, M.D., to allow him to 
review the records and provide an opinion 
as to whether the veteran's bladder 
cancer was at least as likely as not 
related to active military service.  If 
Dr. Friend is no longer available, the 
veteran should be scheduled for another 
examination with a different physician to 
ascertain the nature and etiology of the 
veteran's bladder cancer.  All tests and 
studies needed to make this determination 
should be ordered.  Based on examination 
findings, review of historical records, 
and medical principles, the physician 
should opine, with full supporting 
rationale, whether it is at least as 
likely as not that bladder cancer is 
related to active military service.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

4.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If additional evidence 
or information received triggers a need 
for further development, then such 
development should be undertaken.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




